Exhibit 10.20

ACE LIMITED

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION

FOR 2005 AND 2006

Set forth below are the base salaries of the Chief Executive Officer and each of
the four most highly compensated executive officers in 2005 and their annual
base salary effective January 1, 2006, together with cash bonus amounts with
respect to 2005 compensation.

Evan Greenberg, President and Chief Executive Officer

 

     Base    Bonus

2005

   $ 1,000,000    $ 2,600,000

2006

   $ 1,000,000   

Brian Duperreault, Chairman

 

     Base    Bonus

2005

   $ 600,000    $ 1,300,000

2006

   $ 600,000   

Philip Bancroft, Chief Financial Officer

 

     Base    Bonus

2005

   $ 650,000    $ 600,000

2006

   $ 670,000   

Gary Schmazlriedt, Chairman and Chief Executive Officer,

ACE Overseas General

 

     Base    Bonus

2005

   $ 650,000    $ 600,000

2006

   $ 650,000   

Brian Dowd, Chairman and Chief Executive Officer,

ACE USA

 

     Base    Bonus

2005

   $ 575,000    $ 600,000

2006

   $ 625,000   

In addition to the above, these officers receive perquisites that may include
commuting and living expenses, personal travel on the corporate aircraft, club
memberships, financial planning and tax preparation services, tax gross-up
repayment, home security systems and reimbursement of certain medical expenses
not covered by primary insurance.